36




OFFICE OF THE ATTORNEY GENERAL   OF TEXAS
                 AUSTIN
fol&nYs:

             “5.   Fee t?ooh E!ilb the _arricer
                                             _. Flag
                                                  - be OOQ-
      pelled tc'travsl 10.exeoutlng or~nlndl pmoeoa~,
      ciumonL~ or attd3ohixq~ wltneaaea, fivu 0ant.e;";~
          SubQirialon 9 or hrtiole rise c. C. P. of 1,911,
ptovti0a thfltth judge, in al3aum    mifeege, nhould as-
ccrtein whether process had been oervcd on one or Pore oi
the purtfos  therein   mimed on Ghe 5~x43tour aal ehoulclallclr
nIleage oily fez tho number of tiles aotually tmvelrd en4
only for journey Eadde at; tlmn cl~rri~re mm perieotad.  Wham
thin wt~olbvtm      ceprled ovdr into the C. C. T. a;C
ae ~;rrtlalo1033, t!:oprovision that thu ju6g:aahotigziou
rnilsagaonly for the nuclberof nilee actually trt~voladon
tho 5ournoy at the tire servioa    uao notuo~lp perfeotad, w&e
ol2i8teU.
            Tiehmo     oaretully oarssidsmd the ease cf Wrna
V%   State, 61 &      2nd 512, ta which you call out uttention.
Ta thlo oace %he SeienduzA was oherRed alth the offense of
o;;tortloPand oonvlOt@d by c,hetrial octrrt. upon nppil
to the oourt ot orininar aj7l)onLa
                                 the aenvviotlonwea revax-
    the wse mEktkt2aed.
LllKl                   3urn6 ohargecl und oellaoted u $60 of
pl,s.oo
      l-upmsenti~ rdlle8~ lIl‘ri@Xing an uneuoooni3rulot"*fJla~
tc 8ome e ~uhpnu~
          The above'centionad aubkvision 5 of .WCiole lOSO,
wae dlaoussed fully by the oourt in the Burna ease, but wo
do not ocnstr~e the oplpion to hold *&at tho aherift lnv~lv.ood
waa.entitle4 to cl:az@aaileags,tcxran unf3uooeeafulatter;Ft
to prfbot aervIce. 'Phi8ia Dlede olear bp the lan&~~ge taken
from the ap:nlon as SollWt
           "It Is unnaoessarl to Qeoido whether fihe
     etatute as it nclrappsarr In tha Code ehould be
     constrmU to allow the number of miles travelad
     in unauaaeeefol trlpa ia an ci%rt   to exaaute
     rubpoenas, or should bo held.to Nean that the
     ~J,.$cer is entltled to tho Auabec of mlleo aOtUllO
     :& '+~eeosaarilytraveled on the 5oarnof -de ab
     tho thea the norviae wa6 pOrfeoteG*
             Afbor thu ap' arenoe of the qbove ~w-4       abctloa
the ccurt     cr:nthuos   w?i?
                             k.t?3e statesent that the otatute in
qw8fibn     d&t      re~~~~~blr:bs construed ~8 RU~~O%Z~~    the
xoon.TomSORY,
            WM s

oollaitlm        at m&ohnllaruy;e reea    and that by reason of suoh
pceslblo aonstrtmtfon th4 00krflctloa     could mat uttind. ?hls
bAttoP rtatimmlt       18 mda r0r the purpose or rhowin& that
tho etatuto      lnvokbd lo not plain and that actually it im
so obsouro that th4 rula that no nlatakks or law exouae~
ona oomnitting au &fmuo oould not be applisd fn the in-
stant   oase.
             We foil to tin6 any authority,     either by statute
or deolalon,     ugholdln@ the right of a pesos ofrioer to
aollaat   dleaga    for uxuuaoesorul attempts     to perreot senioe
of proll4Jw. This departmat       ha8 aonslotently    denied suoh
right   48 la mfleoted by en opinion wrlttm         by Ii. Grady
Chandler, Aaalstent      Attorney Cenaral, Juna 28, 1929, to Vr.
I?. 0. Xanlnc, aud fallowe      by a. A. mmford,      Jr., Aa414tibant
Attorney Ddneral, in an optaion dated May 8, lQS3, to Yr.
f. Ewll i?arbet, and in an ogtilon written by ?&SOT C. WSoWe,
Aselntant Attarnoy General to Hon. I?. T. Eurns, June 6, 1933
as well aa in s4veml later oplalom.
                Your flrot   qusatian,   theroforo,    1s aom4reiI   la the
negatlw.
           we sew tura OR9 attentlollto your eeoona queetiaa
aa ta ubothar or not tha nrrestlng Offher ha8 the rlght ta
aaospt a iin8 ana wmtte r-q a derondant la asttlaoreat     and
disohar&e af th4 off0~4   0hargod.   V4 find no.authority
whleh direotly anmorn thlrr qu44tfna.     Be wholo ooherae of’
the Tex4e atetutss,  howmar, oaataarplaterr that an arrestfug
ofrloer muet take the aocuaed roHhuith     brroro a magistrate
boforo whoa the aaouaad atus8 plead.

           A&h314 41, C. c. P. m4ker the slwrltt th4 eonsor-
rator o? the peaoe in his aounty and ehargas him with the
duty 0r 4n04tinpl 0ff4na4m      ilmt the 16wn or Texas aad
requlrm h&w “to t&k4 thsrp be or4 the proper oourt for
                            T
4xaw:natlon or trial*. Art1018 a!%* c. c. P., rrquiwo thd
when  one to urrsstod In on4 aounty for h felony oowwltted
in anothar, h4 shall *in a11 oaeoe bs taken batore mm~e
magistrate af the oountf whore it was alle@sd the orSona
g    g%%:$S      *eP&s&*o:~ar;ar                      etz%zgh&~;~
the offon    iu alleged to have ocourrad ha shall %e taken
buforo a acanlstrateof the county    whom the arrest takes
plaoo who ah411 6ukr b411....*     rhe84 an6 almllar at4tut44
oppfg with oqtml tome to sll     *0?t104r6~ a0 that ters 58
64rln8d  in ibti414 346 or th4 Peosl Code.
Eon.   Pcss   C’eay,   hue   4




          33 perrdt aB arrsstlng offloer to acogpt a
plea of guilty sad to oolloct a fins and costs baaad
thsreon f’rcman tsooussd would bs acmstltuting the orrost-
lng 0Zflosr n xaglatrate. ft nao never lntmdsd that aa
oIfIc4~ ahoulil bo both tha %m of ths oourb and the oaurt
at tahe-~88eaa
            tixa.

            For the ZWLMM    heroin ststsd, yourdedontlques-
tion IR annhrod     la the nogatiro. Havlw so snmrod,       It
then boocraesour duty to Oon6idOr yow third qUsstiOti     aa
to whothsr or not a orlmlnal orrrnsr is oammltt4d     by an
arrestfry[offloer who oolleote a fine and aost8 fmn an
aooused  without   taklns;hirabefore a ma~lstrciteauthorizttd
.ta aoeopt auoh plea. You do not ohto whothar of not the
ofrloer in question turned suoh r(Mn, so oollaated, over
to th4 ju6t;oe or Cho pea06 r0r dlspoaltlon.      Havhg non0
of the faots snd alroumstaflassof the transaction barOr
ua and not knowing the intent or the oPrlotw involved, WI
aannot advise whethor or not sn offense 88~s ocmitted.
                                 Vary   truly yours




                                                         COMMIITCC